Hill, C. J.
(After stating the foregoing facts.)
1. The first legal question arising under the facts is, what relation did the plaintiff occupy to the railway company at the time of the injury, and what corresponding duty did the company owe to him? Was he a trespasser or a licensee? It is insisted by the railway company that he was a trespasser, and by the plaintiff that he was a licensee. The rule of law governing both relations is well settled in this State by repeated decisions of the Supreme Court and of this court. If plaintiff was a trespasser, the only duty which the railway company and its employees operating the train owed to him was not to injure him wilfully or wantonly, or by reckless and gross negligence amounting to wantonness; in other words, to observe ordinary care to avoid injuring him after his presence had become known to the employees operating the train. Georgia Railroad Co. v. Fuller, 6 Ga. App. 454; Atlantic Coast Line R. Co. v. Riley, 127 Ga. 566. If, under the facts, he was a licensee, — that is, if the evidence showed that the plank pathway across the trestle had been used constantly by pedestrians for such a length of time as to put the railway company on notice of this use, — its employees operating the tram charged .with *310the duty of anticipating their presence thereon and to use ordinary care to avoid injuring them. Ashworth v. Southern Ry. Co., 116 Ga. 635; Bullard v. Southern Ry. Co., 116 Ga. 647; Crawford v. Southern Ry. Co., 106 Ga. 807; Hardin v. Georgia R. Co., 3 Ga. App. 344; Georgia R. Co. v. Fuller, supra, and Shaw v. Georgia R. Co., 127 Ga. 8; Macon & Birmingham Ry. Co. v. Parker, 127 Ga. 471.
It is insisted by counsel for the railway company that a trestle over which a train runs is in itself a place of such great danger that an implied license to walk on it can never arise by mere user of it by the public, and that even if such implied license could arise as to the use of the trestle, it did not arise in the present case, because the trestle was in the switch-yard at Armour station, and, under the repeated rulings of this court and the Supreme Court, no implied license can ever arise for the public to use railroad tracks in a switch-yard, hut, to authorize such use, there must be an express license. We can not agree to the first proposition without qualification. It is true that a railroad trestle may be a place of such manifest danger as not only to preclude any implied license to use it, hut to show the grossest sort of negligence in a pedestrian to use it; as, for instance, where the trestle is long and high and too narrow to permit one to safely stand on the side while a train is running over it, and there is nothing indicating consent, actual or constructive, by the company, to its use by the public as a walkway. But if the circumstances upon which such implied license is claimed indicate some affirmative action on the part of the company, not only inviting its use by the public, but minimizing the danger of its being used as a pathway, we think such implication might arise. If the company placed planks across the trestle to he used as a pathway, not only by its employees, but by the public generally, or if the company permitted the people in the neighborhood to place the planks across the trestle and to use them as a walkway for a long period of time, could it be said that these acts could not amount to a license to pedestrians to so use the trestle?
Some authorities go to the extent of holding that a license to use the track of a railroad company applies only to public crossings, or near depots and stations where, from the frequency of its use by pedestrians, the company has reason to apprehend their presence. But the Supreme Court of this State extends the rule *311to pedestrians who may be using the track longitudinally, and to any place on the track which is habitually used and frequented by the public with the knowledge of the employees of the railway company and those in charge of the running of the train. In Western & Atlantic Railroad Co. v. Meigs, 74 Ga. 857, it was held that the trial court was right in admitting testimony relating to the habit of the public in walking on the track of the railroad at and near the place where the injury happened. And in Shaw v. Georgia Railroad, 127 Ga. 8, where Mr. Justice Atkinson, speaking for the court, reviewed the decisions of the Supreme Court on this subject, it was held to be a question of fact, to be submitted to the determination of the jury, as to whether that part of the railroad track which was the locus of the homicide was so frequently used by the public as a pathway, with the knowledge of the railroad company, as to require the servants of the company engaged in operating the train thereon to anticipate the presence of pedestrians. But, after all, there is little substantial difference in the rule of law applicable to trespassers and licensees. If the employees of the railway company, or those in charge of the running of its trains, have knowledge that the public, either as trespassers or as licensees, may be expected to be upon the track at a particular place, it is their duty to anticipate this presence and to use proper care and diligence to avoid injuring them. As expressed by Judge Thompson in his most valuable treatise on the Law of Negligence, “it is a sound and wholesome rule of law, humane and conservative of human life, that, without regard to the question whether the person killed or injured in the particular case was-or was not a trespasser or a bare licensee upon the track of the railway company, the company is bound to exercise special care and watchfulness at any point upon its track, where people may be expected upon the track in considerable numbers, as, for example, in a city where the population is dense; even between streets where the track has been extensively used for a long time by pedestrians; or where the roadbed is constantly used by pedestriansj or at a bridge in a thickly settled community which the public, in considerable numbers, have used for many years. At such places the railway company is bound to anticipate the presence of persons on the track, to keep a reasonable lookout for them, to give warning signals, such as will apprise them of the danger of an approaching train, to moderate the speed *312of its train so as to enable them to escape injury; and a failure of duty in this respect will make the railway company liable to any person thereby injured, subject, of course, to the qualification that his contributory negligence may'bar a recovery.” 2 Thomp. Neg. § 17&6. And in the case of Western & Atlantic Railroad Co. v. Meigs, supra, the Supreme Court says: “While this habit [the habit of walking on the railway track], even if acquiesced in by the railroad company, did not prevent the deceased from being a trespasser, it was a circumstance which the jury might properly consider in determining whether or not the persons in charge of the train showed proper diligence at the time the killing occurred. Railroad engineers should observe more caution in running at places where they know persons are likely to be on the track than elsewhere, even if those persons are trespassers, and especially is this true when the company has at least tacitly consented to this otherwise unauthorized use of its property by the public.” This language is quoted with approval in Bullard v. Southern Ry. Co., 116 Ga. 644, and also in the Shaw case, supra. That eminent jurist and lawyer, to whom the profession is much indebted, Judge Hopkins, in his work on Personal Injuries, § 87, states the rule as follows: “Where no permission is given, but there is a habit on the part of individuals or the public of traveling over the track on foot, and nothing is done to prevent it, that does not modify or change the legal rights or obligations of either the public or the company. By such use the public are not tacitly licensed to go upon the track, and the consent of the company to the use is not implied, hut the fact that they do go there enters into the situation as it is lenown to the company and affects the caution and amount of care required in running the trains.”
Let us apply to the facts of this case the rule as thus announced. It is true there was a long and high trestle and it was narrow, not safely permitting one to stand on its side while a train was passing, but, notwithstanding this dangerous character of the trestle, there were two planks in the middle of the track, used as a pathway by the public. There was no other apparent purpose for which they could have been used. The evidence is silent as to whether they were actually put there by the railway company or by others. But this is immaterial. We are obliged to assume that they were placed there with the knowledge of the railway company, *313or that they were permitted to remain there and were used with the knowledge of the company, for a period of five years. The evidence does not show that these planks were placed there exclusively for the use of employees of the company. On the contrary, it does show that they were used as a pathway by the public generally, the people who lived in that neighborhood, and the employees of the Armour factory in the mornings and evenings. There was no other way to conveniently cross the ravine and creek. Can it be reasonably said that these facts did not present a situation where it became the duty of those in charge of the running of the trains to anticipate the presence of pedestrians on the trestle, and consequently to exercise due diligence to avoid injury to them? We conclude that “a sound and wholesome rule of law, humane and conservative of human life,” is to impose upon railroad companies the duty of special care, where people are to be expected on the tracks, whether as trespassers or licensees. It is the frequency of the use, and not the character of the use, that raises the duty of anticipation and diligence. The evidence relating to this question is not so free from doubt as to demand a legal conclusion. But whether there was such frequent and continual use of the trestle by the public with the knowledge of the railway company as to impose upon those who were operating its trains the duty of anticipating the presence of pedestrians at that point, and whether, with such notice and resultant duty, ordinary and reasonable care was exercised by them, should have been submitted to the jury for determination. Bullard v. Southern Ry. Co., supra; Shaw v. Georgia Railroad, supra; Macon & Birmingham Ry. Co. v. Parker, supra; Smith v. S., F. & W. Ry. Co., 84 Ga. 698.
2. The “switch-yard doctrine” is invoked by the railway company as a complete bar to the right of recovery. This doctrine is well settled by the decisions of this court and the Supreme Court. There can be no implied license to the public to use switch-yards. Georgia R. Co. v. Fuller, supra; Waldrop v. Georgia R. Co., 7 Ga. App. 342; Grady v. Georgia R. Co., 112 Ga. 668. This rule is applicable to switch-yards in fact; switch-yards interlaced with tracks, used constantly for the storing and switching of cars; switch-yards where danger signals are manifest and speaking. As to these the companies have the right to the exclusive use, and the public are affirmatively warned to keep out. But a railroad company can not *314use its main track for switching purposes as occasion may require and thus make the one" track a part of the switch-yard. If so, they could hare switch-yards extending for miles with nothing to put the public on notice of their character. In Grady v. Georgia R. Co., supra (the leading case on the subject), it is said: “In a railroad yard in which there are several tracks in continuous use for the purpose of storing and switching cars and making up trains and the like, and where the dangerous character of the place is manifest and obvious, there can be no implied license to the public to cross the tracks,” etc.
As thus reasonably defined, the facts of the present ease do not bring it within the switch-yard rule. Here there was only the one main track across the trestle, used infrequently for switching purposes, never for storing cars, with nothing whatever to indicate that it was a part of the switch-yard, or to put a pedestrian on notice of any unusual danger in this respect in using it.
3. It is insisted by learned counsel for the company that plaintiff was guilty of gross negligence in going upon the trestle, and that this negligence was the efficient cause of his injury. In support of this contention decisions of the Supreme Court are cited where it is claimed that the act of going upon a railroad trestle was held to be such gross negligence as would prevent recovery in any case. In these cases there was no question made as to the use of the trestle by the public as a pathway, either as trespassers or as licensees. There was no plank walk across the trestle inviting the public to use it. Pedestrians crossed or attempted to cross by stepping from cross-tie to cross-tie, and in each case there were circumstances emphasizing the negligent use of the trestle. In Atlanta & Charlotte Air-Line Railway Co. v. Leach, 91 Ga. 419, tlie plaintiff attempted to cross a long, narrow trestle, by stepping on the cross-ties, encumbered with a small boy, and Mr. Justice Lumpkin said: “He had no right to go upon the trestle at all, and" in no event could he voluntarily encumber himself in any manner.” In Georgia Railroad Co. v. Richardson, 80 Ga. 727, plaintiff went upon a trestle in the nighttime, about the time he knew a train was due to pass on the trestle. There was no evidence of any plank walkway across the trestle. In Atlanta & Charlotte Air-Line Railway Co. v. Gravitt, 93 Ga. 369, a suit by a mother to recover for the death of her minor son, the negligence *315of the boy’s uncle, who was in charge of him in taking him on the trestle, when there was a safe and convenient dirt road parallel with the railroad track, was a controlling fact. In that case it was expressly held that there was no license shown from the company to walk upon the trestle. We deduce from a consideration of these cases, and others of like character, that the Supreme Court has never held that the mere act of using a trestle as a crossway was itself so grossly negligent as to bar recovery. It depends upon the facts of the particular, case, and is ordinarily to be determined by the jury.
Unquestionably the plaintiff was guilty of great negligence. He was a stranger, wholly ignorant of the schedule, had no reason to believe that a train would not pass any moment, saw the long, high, narrow trestle, saw the curve only seventy-five or a hundred yards north, hiding the trestle from the view of the engineer, and yet he ventured to cross. Did he not take the chances ? But for the plank walkway inviting him to cross, and giving him the right to assume that his presence would be anticipated, and that the engineer in charge would use care in approaching the trestle, so as to avoid injuring him, we would unhesitatingly hold that he did. There is no evidence whatever that the engineer was guilty of wilfulness, wantonness, or reckless negligence amounting to wantonness. Whether he failed in the duty of diligence, in view of the facts, and whether such failure was the efficient, predominating cause of the injury, or whether it was the negligence of the plaintiff, are questions which we think can only be safely and justly determined by a jury; and so believing, the judgment awarding a nonsuit is reversed. Judgment reversed.